Name: 2010/193/: Commission Decision of 29Ã March 2010 amending Decision 2003/135/EC as regards the eradication and emergency vaccination plans for classical swine fever in feral pigs in certain areas of North Rhine-Westphalia and Rhineland-Palatinate (Germany) (notified under document C(2010) 1931)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  natural environment;  agricultural activity;  Europe;  means of agricultural production;  health
 Date Published: 2010-03-31

 31.3.2010 EN Official Journal of the European Union L 84/56 COMMISSION DECISION of 29 March 2010 amending Decision 2003/135/EC as regards the eradication and emergency vaccination plans for classical swine fever in feral pigs in certain areas of North Rhine-Westphalia and Rhineland-Palatinate (Germany) (notified under document C(2010) 1931) (Only the German and French texts are authentic) (2010/193/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the fifth subparagraph of Article 16(1) and the fifth subparagraph of Article 20(2) thereof, Whereas: (1) Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (2) was adopted as one of a number of measures to combat classical swine fever. (2) Germany has informed the Commission about the recent evolution of that disease in feral pigs in certain areas of the federal states of North Rhine-Westphalia and Rhineland-Palatinate. (3) That information indicates that classical swine fever in feral pigs has been eradicated in certain areas in the south of Rhineland-Palatinate and in the region of Eifel. Accordingly, the eradication and emergency vaccination plans for classical swine fever in feral pigs no longer need to be applied in those particular areas. (4) Decision 2003/135/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/135/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany and the French Republic. Done at Brussels, 29 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. (2) OJ L 53, 28.2.2003, p. 47. ANNEX ANNEX 1. AREAS WHERE ERADICATION PLANS ARE IN PLACE A. In the federal state Rhineland-Palatinate (a) The Kreise Altenkirchen and Neuwied. (b) In the Kreis Westerwald: the municipalities Bad Marienberg, Hachenburg, Ransbach-Baumbach, Rennerod, Selters, Wallmerod and Westerburg, the municipality HÃ ¶hr-Grenzhausen north of the motorway A48, the municipality Montabaur north of the motorway A3 and the municipality Wirges north of the motorways A48 and A3. (c) In the Landkreis SÃ ¼dwestpfalz: the municipalities Thaleischweiler-FrÃ ¶schen, Waldfischbach-Burgalben, Rodalben and Wallhalben. (d) In the Kreis Kaiserslautern: the municipalities BruchmÃ ¼hlbach-Miesau south of the motorway A6, Kaiserslautern-SÃ ¼d and Landstuhl. (e) The city of Kaiserslautern south of the motorway A6. B. In the federal state North Rhine-Westphalia (a) In the Rhein-Sieg-Kreis: the cities Bad Honnef, KÃ ¶nigswinter, Hennef (Sieg), Sankt Augustin, Niederkassel, Troisdorf, Siegburg and Lohmar and the municipalities Neunkirchen-Seelscheid, Eitorf, Ruppichteroth, Windeck and Much. (b) In the Kreis Siegen-Wittgenstein: in the municipality Kreuztal the localities Krombach, Eichen, Fellinghausen, Osthelden, Junkernhees and Mittelhees, in the city Siegen the localities Sohlbach, DillnhÃ ¼tten, Geisweid, Birlenbach, Trupbach, Seelbach, Achenbach, Lindenberg, Rosterberg, RÃ ¶dgen, Obersdorf, Eisern and Eiserfeld, the municipalities Freudenberg, Neunkirchen and Burbach, in the municipality Wilnsdorf the localities Rinsdorf and Wilden. (c) In the Kreis Olpe: in the city Drolshagen the localities Drolshagen, LÃ ¼despert, Schlade, HÃ ¼tzemert, Feldmannshof, Gipperich, Benolpe, Wormberg, Gelsingen, Husten, Halbhusten, Iseringhausen, Brachtpe, Berlinghausen, Eichen, Heiderhof, Forth and Buchhagen, in the city Olpe the localities Olpe, Rhode, SaÃ micke, Dahl, Friedrichsthal, Thieringhausen, GÃ ¼nsen, Altenkleusheim, Rhonard, Stachelau, LÃ ¼tringhausen and RÃ ¼blinghausen, the municipality Wenden. (d) In the MÃ ¤rkische Kreis: the cities Halver, Kierspe and Meinerzhagen. (e) In the city Remscheid: the localities Halle, Lusebusch, Hackenberg, DÃ ¶rper HÃ ¶he, Niederlangenbach, Durchsholz, Nagelsberg, Kleebach, Niederfeldbach, Endringhausen, Lennep, Westerholt, Grenzwall, Birgden, Schneppendahl, Oberfeldbach, Hasenberg, LÃ ¼dorf, Engelsburg, Forsten, Oberlangenbach, Niederlangenbach, Karlsruhe, Sonnenschein, Buchholzen, Bornefeld and Bergisch Born. (f) In the cities KÃ ¶ln and Bonn: the municipalities on the right side of the river Rhine. (g) The city Leverkusen. (h) The Rheinisch-Bergische Kreis. (i) The Oberbergische Kreis. 2. AREAS WHERE THE EMERGENCY VACCINATION IS APPLIED A. In the federal state Rhineland-Palatinate (a) The Kreise Altenkirchen and Neuwied. (b) In the Kreis Westerwald: the municipalities Bad Marienberg, Hachenburg, Ransbach-Baumbach, Rennerod, Selters, Wallmerod and Westerburg, the municipality HÃ ¶hr-Grenzhausen north of the motorway A48, the municipality Montabaur north of the motorway A3 and the municipality Wirges north of the motorways A48 and A3. (c) In the Landkreis SÃ ¼dwestpfalz: the municipalities Thaleischweiler-FrÃ ¶schen, Waldfischbach-Burgalben, Rodalben and Wallhalben. (d) In the Kreis Kaiserslautern: the municipalities BruchmÃ ¼hlbach-Miesau south of the motorway A6, Kaiserslautern-SÃ ¼d and Landstuhl. (e) The city of Kaiserslautern south of the motorway A6. B. In the federal state North Rhine-Westphalia (a) In the Rhein-Sieg-Kreis: the cities Bad Honnef, KÃ ¶nigswinter, Hennef (Sieg), Sankt Augustin, Niederkassel, Troisdorf, Siegburg and Lohmar and the municipalities Neunkirchen-Seelscheid, Eitorf, Ruppichteroth, Windeck and Much. (b) In the Kreis Siegen-Wittgenstein: in the municipality Kreuztal the localities Krombach, Eichen, Fellinghausen, Osthelden, Junkernhees and Mittelhees, in the city Siegen the localities Sohlbach, DillnhÃ ¼tten, Geisweid, Birlenbach, Trupbach, Seelbach, Achenbach, Lindenberg, Rosterberg, RÃ ¶dgen, Obersdorf, Eisern and Eiserfeld, the municipalities Freudenberg, Neunkirchen and Burbach, in the municipality Wilnsdorf the localities Rinsdorf and Wilden. (c) In the Kreis Olpe: in the city Drolshagen the localities Drolshagen, LÃ ¼despert, Schlade, HÃ ¼tzemert, Feldmannshof, Gipperich, Benolpe, Wormberg, Gelsingen, Husten, Halbhusten, Iseringhausen, Brachtpe, Berlinghausen, Eichen, Heiderhof, Forth and Buchhagen, in the city Olpe the localities Olpe, Rhode, SaÃ micke, Dahl, Friedrichsthal, Thieringhausen, GÃ ¼nsen, Altenkleusheim, Rhonard, Stachelau, LÃ ¼tringhausen and RÃ ¼blinghausen, the municipality Wenden. (d) In the MÃ ¤rkische Kreis: the cities Halver, Kierspe and Meinerzhagen. (e) In the city Remscheid: the localities Halle, Lusebusch, Hackenberg, DÃ ¶rper HÃ ¶he, Niederlangenbach, Durchsholz, Nagelsberg, Kleebach, Niederfeldbach, Endringhausen, Lennep, Westerholt, Grenzwall, Birgden, Schneppendahl, Oberfeldbach, Hasenberg, LÃ ¼dorf, Engelsburg, Forsten, Oberlangenbach, Niederlangenbach, Karlsruhe, Sonnenschein, Buchholzen, Bornefeld and Bergisch Born. (f) In the cities KÃ ¶ln and Bonn: the municipalities on the right side of the river Rhine. (g) The city Leverkusen. (h) The Rheinisch-Bergische Kreis. (i) The Oberbergische Kreis.